                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES--GENERAL


Case No. CV 18-10001-JAK (JPRx)             Date: December 9, 2019
Title: McCrary v. UCLA Health et al.
============================================================
DOCKET ENTRY: Order to Show Cause
===========================================================
PRESENT:
                   HON. JEAN P. ROSENBLUTH, U.S. MAGISTRATE JUDGE
                          Bea Martinez                            n/a
                          Deputy Clerk                      Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                   ATTORNEYS PRESENT FOR DEFENDANTS:
      None present                                                None present

PROCEEDINGS: (IN CHAMBERS)

      On July 26, 2019, at the parties’ request, the Court set a settlement conference
for December 13. The Court ordered the parties to submit settlement-conference
statements a week before the conference, or on December 6. Neither party did.
Instead, on December 4, they filed a joint stipulation before Judge Kronstadt to
continue the settlement-conference-cutoff date, without serving a courtesy copy on
this Court. Judge Kronstadt has not yet ruled on the request.

       This Court’s July 26 order remains in effect unless and until Judge Kronstadt
says otherwise. Nothing released the parties from their obligation to submit
settlement-conference statements on December 6. Accordingly, the parties are
ORDERED TO SHOW CAUSE in writing no later than Thursday, December 11,
why they should not each be sanctioned $200 for failing to obey a court order.
Further, unless Judge Kronstadt continues the settlement-conference cutoff AND the
the parties are able to secure with this Court’s courtroom deputy a date before the
extended cutoff on which the Court is available to hold the conference, the
conference will go forward this Friday and the parties must submit their settlement-
conference statements no later than 4 p.m. on December 11.

      cc: Judge Kronstadt



MINUTES FORM 11                                               Initials of Deputy Clerk:bm
CIVIL-GEN
